United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
DWIGHT D. EISENHOWER MEDICAL
CENTER, Leavenworth, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1654
Issued: February 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 23, 2008 appellant filed a timely appeal from the October 4, 2007 and March 19,
2008 merit decisions of the Office of Workers’ Compensation Programs, which denied her claim
for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case.
ISSUE
The issue is whether appellant’s claimed injury on July 16, 2007 was caused by her
willful misconduct.
FACTUAL HISTORY
On July 16, 2007 appellant, then a 58-year-old staff radiologist, filed a traumatic injury
claim alleging that she sustained an injury in the performance of duty that day when an employee
grabbed her arms in an attempt to get her briefcase. She described the injury as a soft-tissue
injury to both arms with redness and swelling requiring ice packs and an oral analgesic.

Appellant explained, however, that the primary issue was the mental anguish she was suffering
as a result of the July 16, 2007 incident.
A July 16, 2007 note from the employee health unit described mild tenderness to
palpation of the forearms bilaterally but no edema or bruising. Appellant was later diagnosed
with bilateral hand contusion, anxiety disorder and post-traumatic syndrome causing depression.
An August 8, 2007 attending physician’s form report indicated that the injury to appellant’s
forearms and her post-traumatic syndrome were caused by an employee grabbing her arms at
work.
Appellant offered her account of what happened on July 16, 2007. She described a rude
and disrespectful woman, a purported privacy officer named Barbara Murphree, cornering her in
the hallway, barging into her office, aggressively insisting on searching her shoulder briefcase
for certain compact discs (CDs) and not validating her identity. Appellant asked her to leave, but
Ms. Murphree grabbed her by the arms in an attempt to take her shoulder briefcase and, when
appellant resisted, the woman yelled. When a secretary arrived, Ms. Murphree pretended that
appellant had hurt her. The Veterans Administration (VA) police arrived and asked
Ms. Murphree to leave the office. When appellant tried to close the door, the woman stuck her
hand in the door and sustained a minor finger injury. The VA police then yelled at appellant and
began treating her like a criminal. Appellant did not understand why they showed kindness to
Ms. Murphree, allowing her to be treated first at the employee health unit. She did not
understand why the police escorted her and not Ms. Murphree to the Leavenworth VA Police
Office. Appellant explained that all she was doing was safeguarding the information on the CDs
and protecting her personal space and rights. She stated that she gave the CDs to the VA police
chief “for further protection from loss, defacement and tampering: to ensure the security and
confidentiality of individually identifiable information and to protect against any anticipated
threats or hazards to the veterans’ security and integrity.”
Ms. Murphree, an actual privacy officer, gave a different account of what happened. She
had received reports that radiology CDs were being burned for appellant with the text of reports.
Ms. Murphree was to meet with appellant to discuss the matter and to gain possession of the CDs
and, if needed, to go with appellant to her home. She stated that Dr. Muralidhara G. Rao, Chief
of Radiation, introduced her to appellant. They shook hands and exchanged pleasantries.
Because appellant was reading films at the time, Dr. Rao asked her to report to the conference
room when she was finished. About 45 minutes later, Dr. Rao’s secretary told Ms. Murphree
that appellant was just seen leaving with her purse. About 30 minutes later, Ms. Murphree saw
appellant returning to her office with her purse and another big bag. “I thought maybe she had
the CDs in the bigger bag.” She walked with appellant to her office and explained that she
would like to talk with her for a moment, but appellant asked her to leave because she needed to
make a telephone call. Appellant put the bag under her desk and kept repeating that she needed
to make a call. “I had a strong [suspicion] with regard to the way she was pushing her bag away
from me, the way she was acting nervous and from the time she finished reading films and the
time she was supposed to meet me in the conference room -- I believe she left the campus to get
the CDs and brought them back to the facility.” Ms. Murphree stated that appellant, who was
upset, pushed her into the doorway. She held onto the door jam and appellant tried to close the
door on her. “I may have had a hold of her arm or something to hold on -- I can’t remember.”
Ms. Murphree did not want to get pushed into the hallway because she believed appellant wanted

2

to be alone so she could unpack her bag. When the VA police arrived, they asked Ms. Murphree
and Dr. Rao’s secretary to leave appellant’s office. Ms. Murphree thought one of the officers
would stay with appellant. When that did not happen and appellant began to close the door,
Ms. Murphree put her hand in the door so someone could stay with appellant. “And that’s when
she slammed the door on my pinky finger.” Ms. Murphree explained her position to one of the
officers and what she thought was in the bag.
Jeannie Idol, an administrative officer in Diagnostics, was the person who responded to
Ms. Murphree’s call for help. She stated:
“[Barbara Murphree] arrived in Leavenworth yesterday morning [July 16, 2007]
representing the Information Security Officer who was on leave. She came to
speak with [appellant] about some security concerns. It was discovered the latter
part of last week, that [appellant] was having radiology staff burn CDs of patient
studies for ‘training purposes.’ The concern was that she was taking the
information off station. Dr. Rao introduced [appellant] to Barb Murphree and
informed her that Barb needed to speak to her. She asked that Barb wait until she
was finished with the study she was reading, and all agreed. In the meantime, [I]
was headed down the hallway and saw [appellant] exiting through the stairwell
with her purse. Not long after that she called the reception desk and asked the
DRT to lock her reading room because she was in the canteen and had forgotten
to do so. She was gone for more than 30 minutes and the ISO rep tried to call her
on her cell phone, but received no answer. Upon learning that [appellant’s] office
was unlocked; Barb began to search her office. Sometime later [appellant]
arrived carrying not only her purse but another big black bag. Barb followed
[appellant] to her office to speak to her about the security issues. I heard
[appellant] getting loud and then [I] heard Barb call for help. I went to see what
was happening and [appellant] had Barb pinned between the door and the door
jam, trying to push Barb out of her office. [Appellant] told me that she knew this
was because of her EEO and wanted to call her lawyer. I assured her it had
nothing to do with the EEO, this was necessary because of the possible security
violation and all she needed to do was to answer the questions she was being
asked. Barb told [appellant] that she could call her lawyer if she wanted to but
she (Barb) could not leave the office and [appellant] could not take anything from
the office. Barb kept telling [appellant] that she would not leave until she told her
where the CDs were. She was irate that Barb had searched her office with her
knowledge and also refused to answer any questions concerning the whereabouts
of the CDs. [I] had another staff member phone the police while [I] was holding
the door off of Barb since [appellant] continued to push it shut on her. She was
still shouting and trying to shut the door when the officers arrived. They asked
both of them to come out into the hall. Everyone but [appellant] did so. As they
were leaving, [appellant] again shut her door on all of them catching one of
Barb’s fingers in the door. The officers then pushed the door open. They tried to
get [appellant] to settle down while one of them looked at Barb’s hand. They
were leaving to take Barb to Employee Health to have her hand checked and
[appellant] said they were also going to take her as she had been pushed by Barb
and was also injured.”
3

The investigating officer stated that when he and the other officers responded, they
overheard two people arguing: “[Appellant] stated that Murphree pushed her and Murphree said
that’s a lie, I didn’t push her.” One of the officers asked Ms. Murphree to step out of the office,
but she stated she was not leaving unless [appellant] left. “After telling both individuals to step
out of the office, Murphree complied. While exiting, [appellant] went to shut the door and
Murphree stuck her hand between the door and the door jam preventing it from closing.” Two of
the officers attempted to push the door open but could not because appellant had wedged her
shoe at the bottom of the door. The officers got Ms. Murphree’s hand out of the door and
managed to open the door. One of the officers wanted Ms. Murphree to go the emergency room,
but she stated she was not leaving until she got the information she needed. At the officer’s
insistence, she complied. Appellant stated that she had to go to the emergency room also
because Ms. Murphree had grabbed hold of her arms. At the VA police station, the acting chief
asked appellant if she had the CDs. Appellant said yes and gave the CDs to the acting chief.
Dr. Rao, service line manager and Chief of Radiation, contested appellant’s claim. He
explained that the purpose of Ms. Murphree’s visit was to determine whether appellant possessed
CDs that included private patient information and to locate them and place the CDs into the
Agency’s custody. When appellant asked for some time to finish reading film, Dr. Rao
instructed her to return to the conference room when she was finished. She was seen carrying a
purse and exiting the third floor via a stairwell. Appellant returned 30 minutes later with a large
bag. Ms. Murphree met appellant at the entrance to the conference room, but appellant did not
stop or speak to her. Ms. Murphree followed appellant into her office. Dr. Rao then related an
account that was consistent with Ms. Murphree’s statement. Appellant asked Ms. Murphree to
leave the office, Ms. Murphree refused and appellant grabbed Ms. Murphree’s arm with both
hands and pushed her backward toward the door. Ms. Murphree rubbed her arms and stated,
“You pushed me.” She stated, “You pushed me,” to which Ms. Murphree responded, “I did not
push you.” Appellant stated that she wanted Ms. Murphree out of her office “and began pushing
with one hand toward the door and tried to shut the door.” Dr. Rao reported that he tried to
investigate the matter further by scheduling two meetings with appellant on July 24 and 27,
2007, but appellant did not appear. He noted that appellant refused to cooperate with the agency
privacy office on a matter of information security. Appellant also refused to follow VA police
instructions to leave the office.
In a decision dated October 4, 2007, the Office denied appellant’s claim for
compensation. It found that appellant cited no incidents or events that would afford coverage
under workers’ compensation. The Office further found that appellant’s injury was a result of
her own misconduct, as she resisted meeting with Ms. Murphree, became disruptive, shoved
Ms. Murphree, ignored instructions and closed the door on Ms. Murphree’s finger: “This would
be construed as insubordination of Dr. Rao’s directive, Ms. Murphree’s instructions and the VA
police’s order and considered misconduct.” The Board has consistently held that an injury
arising out of misconduct does not constitute an injury sustained in the performance of duty.
Appellant requested reconsideration. She placed the blame for the altercation and her
post-traumatic stress disorder on Dr. Rao, whom she accused of providing misinformation to the
privacy officer and to the VA police. Appellant submitted a December 13, 2007 medical report
that the July 16, 2007 incident had lead to insomnia, bad dreams, anxiety and a diagnosis stating
of post-traumatic stress disorder.

4

In a decision dated March 19, 2008, the Office reviewed the merits of appellant’s claim
and denied modification of its prior decision. It found that appellant had established no incidents
occurring in the performance of duty.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty, unless
the injury is caused by willful misconduct of the employee.1 “Willful misconduct” is generally
regarded as deliberate conduct involving premeditation, obstinacy or intentional wrongdoing
with the knowledge that it is likely to result in serious injury, or conduct that is in wanton or
reckless disregard of probable injurious consequences.2
An allegation of willful misconduct is in the nature of an affirmative defense. The
adjudicating agency has the burden, if it makes such an allegation, to prove that there was willful
misconduct and that such misconduct caused the injury. If the adjudicator believes that the
evidence in the case record justifies a finding of the injury being caused by willful misconduct of
the claimant, he or she has the responsibility of making such a finding in the original
adjudication of the case.3
ANALYSIS
In its original adjudication of the case on October 4, 2007, the Office found that
appellant’s actions were considered misconduct and that an injury arising out of misconduct does
not constitute an injury sustained in the performance of duty. Willful misconduct is a statutory
exclusion to coverage. It is therefore more accurate to state that, even if one were to assume that
appellant sustained an injury in the performance of duty, there would be no coverage under the
Act because the injury was caused by her willful misconduct.
The Board has carefully considered the accounts of what happened on July 16, 2007 and
finds that the weight of the evidence supports a finding of willful misconduct. The Board gives
particular weight to the accounts given by Ms. Idol and the investigating VA police officer, both
of whom witnessed some of the events that took place. Ms. Murphree’s statement offers a
reasonably coherent and sensible account of what happened. Appellant’s statement comes across
as less credible. For instance, appellant stated that after reading the films, she went to her office
to place her personal belongings before going to the conference room. That, appellant stated, is
when Ms. Murphree cornered her and insisted that she open up her shoulder briefcase and give
her the CDs. But we know from Ms. Idol’s statement that after Dr. Rao left appellant in the
reading room, appellant was seen about 45 minutes later exiting with her purse by the third floor
stairwell and did not return for another 30 minutes and when she did return, she had a big black
bag that she would later place under her desk. Appellant’s failure to mention these details leads
1

5 U.S.C. § 8102(a)(1).

2

Abraham Finkelstein, 4 ECAB 130 n.8 (1951).

3

Paul Raymond Kuyoth, 27 ECAB 498, 505 (1976), reaff’d on recon. 27 ECAB 253 (1976).

5

the Board to believe that she is not telling the whole truth. It is odd that she continued so
strongly to distrust Ms. Murphree’s identity, even after an introduction by the service line
manager and Chief of Radiation. Appellant stated that Ms. Murphree, a “purported” privacy
officer, did not validate her identity, but it appears that she never asked Ms. Murphree to present
such validation. It is also odd that Ms. Murphree would be the one yelling for help when,
according to appellant, it was Ms. Murphree who attacked. Appellant also failed to mention the
VA police officer’s instruction that both she and Ms. Murphree leave the office. She stated only
that the officer told Ms. Murphree to step out of the office, a partial truth that hides her failure to
obey the officer’s instruction.
The conduct that places appellant’s claim within the statutory exclusion to coverage is
not her failure to report to the conference room. It is not her failure to cooperate with the privacy
officer. It is not her failure to obey an instruction from the VA police officer. It is her
unjustified deliberate attempt to physically remove Ms. Murphree from the office by force, in
wanton or reckless disregard of probable injurious consequences. Appellant resorted to self-help
by pushing Ms. Murphree to the door and trying to close the door on her. Any injury that
appellant sustained to her forearms or psyche as a result of this physical violence is statutorily
excluded from any coverage under the Act. The Board will therefore affirm the Office decisions
denying benefits.
CONCLUSION
The Board finds that appellant’s claimed injury on July 16, 2007 was caused by her
willful misconduct.

6

ORDER
IT IS HEREBY ORDERED THAT the March 19, 2008 and October 4, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

